Exhibit 21 SUBSIDIARIES OF MANPOWERGROUP INC. As of December 31, 2013 Corporation Name Incorporated in State / Country of Huntsville Service Contractors, Inc. AL Benefits S.A. Argentina Cotecsud S.A.S.E. Argentina Right Management S.A. Argentina Ruralpower SA Argentina Salespower S.A. Argentina Manpower Services (Australia) Pty. Ltd. Australia Right Management Consultants (OC) Pty Ltd. Australia Right Management Consultants Holdings Pty Ltd Australia Right Management Consultants International Pty Ltd Australia Right Management Consultants Pty Ltd Australia Safesearch Pty Limited Australia Experis GmbH Austria ManpowerGroup GmbH Austria ManpowerGroup Holding GmbH Austria Right Management Austria GmbH Austria Manpower Professional Bahrain S.P.C. Bahrain Manpower Bel LLC Belarus RO of Manpower CIS LLC in Belarus Republic Belarus Experis Belgium SA Belgium ManpowerGroup Solutions Belgium SA Belgium Right Management Belgium NV Belgium S.A. Manpower (Belgium)N.V. Netmagic II Sarl Network Computing Technology & Services SARL Belgium Belgium Belgium Manpower Brasil Ltda. Brazil Manpower Professional Ltda. Brazil Manpower Staffing Ltda. Brazil Right do Brasil Ltda Brazil Clarendon Parker Holdings Ltd British Virgin Islands Bulgaria Team EOOD Bulgaria Manpower Bulgaria OOD Bulgaria Manpower, Inc. / California Peninsula CA Pure Solutions, Inc. Techno5, Inc. CA Canada Manpower Services Canada Limited Canada Right Management Canada Canada Experis Management Consulting (Shanghai) Co. Ltd. Manpower & MIITEC Staffing Services (Beijing) Co., Ltd. China China Manpower & Reach Human Resource Services (Guangzhou)Co., Ltd. China Manpower & Standard Human Resources (Shanghai) Co. Ltd. China Manpower & Standard Labor Service (Beijing) Co. Ltd. China Manpower Business Consulting (Shanghai) Co. Ltd. China Manpower Caden (China) Co., Ltd. China Right Management China China Xi'an Foreign Enterprise Service Co., Ltd. Manpower Staffing Services (Shanghai) Co. Ltd. China China Manpower de Columbia Ltda. Colombia Manpower Professional Ltd. Colombia Manpower Costa Rica, S.A. Costa Rica Manpower Professional Costa Rica, S.A. Costa Rica Manpower DOO Croatia Manpower Savjetovanje DOO Croatia ManpowerGroup Business Solutions Ltd.
